TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-94-00643-CR







Freddy Rodriguez, Jr., Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF DALLAS COUNTY, 203RD JUDICIAL DISTRICT


NO. F-9450103-IHP, HONORABLE CLYDE E. WHITESIDE, JUDGE PRESIDING







PER CURIAM


	The district court found appellant guilty of burglary of a vehicle.  The court
assessed punishment at imprisonment for two years and a $300 fine pursuant to a plea bargain
agreement.

	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.

	Appellant's notice of appeal does not preserve for review the district court's rulings
on pretrial motions and does not state that the court gave appellant permission to appeal.  As a
result, we have jurisdiction in this cause only to consider jurisdictional issues.  Lyon v. State, 872
S.W.2d 732, 736 (Tex. Crim. App. 1994); Davis v. State, 870 S.W.2d 43, 46 (Tex. Crim. App.
1994); Hutchins v. State, 887 S.W.2d 207, 209 (Tex. App.--Austin 1994, pet. ref'd); Fowler v.
State, 874 S.W.2d 112, 114 (Tex. App.--Austin 1994, pet. ref'd); Tex. R. App. P. 40(b)(1). 
Appellant's brief does not question the jurisdiction of the district court over either the subject
matter of this cause or appellant personally.  Fairfield v. State, 610 S.W.2d 771, 779 (Tex. Crim.
App. 1981).  In light of the frivolous appeal brief, we have examined the record and find no basis
for challenging the district court's jurisdiction.  Under the circumstances, we do not have
jurisdiction of this appeal.

	The appeal is dismissed.	




Before Chief Justice Carroll, Justices Aboussie and Kidd

Dismissed

Filed:   May 1, 1996

Do Not Publish